            Case 1:20-cv-00741-CRC Document 3 Filed 03/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and BUZZFEED INC.,                      )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No. 20-cv-741
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE,                           )
                                                      )
       Defendant.                                     )
                PLAINTIFF'S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. Pro. 7.1 and LCvR 26.1 of the Local Rules of the United States

District Court for the District of Columbia, the undersigned counsel hereby certifies that Plaintiff

BuzzFeed, Inc., is a privately owned corporation. Ten percent or more of its stock is owned by

NBCUniversal Media LLC, a wholly-owned indirect subsidiary of Comcast Corporation, which

is publicly traded. No other publicly held company owns ten percent or more of its stock.



DATED: March 16, 2020
                                                      Respectfully Submitted,

                                                      /s/ Matthew V. Topic

                                                      Attorneys for Plaintiff

                                                      Matthew Topic, D.C. Bar No. IL0037
                                                      (E-Mail: foia@loevy.com)
                                                      LOEVY & LOEVY
                                                      311 N. Aberdeen, Third Floor
                                                      Chicago, Illinois 60607
                                                      Tel.: (312) 243-5900
                                                      Fax: (312) 243-5902
                                                      Bar No. IL0037
